DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/028,168 filed on September 22, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-4, 11-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mon Sung Ho (KR 20180004481 A) in view of Sakai (US 2008/0122614).
In regard to claim 1, Sung Ho discloses a vehicle comprising:
a first battery (power source and Figs. 1 and 2);
a power distribution device  configured to provide an IGN power source and a BAT power source from the first battery (see page 15 1st para., 5th  para.,  and 6th para wherein power control module 10 provides IGN power source and Bat power source from the power source of the airbag control unit) ;
an airbag; and
an airbag control device configured to receive power from the IGN power source of the power distribution device, and to deploy the airbag (see page 15 last  para which describes that  the ACU receives the IGN power through the power control module 10 to supply power, so that the airbag control unit can operate normally).
 	wherein the airbag control device is further configured to receive power from the BAT power source of the power distribution device when the vehicle is turned off (see page 15 7th para. to page 16 2nd para. discloses “ the power control module 10 is configured to apply the other power to the airbag deployment module 200 when either the IGN power of the vehicle or the battery power is disconnected and the power is not supplied. The control unit is configured to be operable with only the power supply of either the IGN power supply or the battery power supply. Therefore, even when the battery is powered off, the ACU receives the IGN power through the power control module 10 to supply power, so that the airbag control unit can operate normally. On the contrary, even when the IGN power is turned off, The airbag control unit receives the battery power through the power control module 10 and supplies power to the airbag control unit ”.
	Sung Ho does not explicitly disclose a second battery and  receive power from the second battery when the first battery is damaged. 	
 	Sakai, in the same field of endeavor, discloses a second battery and  receive power from the second battery when the first battery is damaged (see at least abstract and [0004], [0010]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the auxiliary battery of Sakai to the power distribution system of Sung Ho for the purpose of supplying power to the vehicle so that when a supply voltage of a main battery becomes lower than a predetermined threshold value, a power source is switched from a main battery to an auxiliary battery to  thereby operate the vehicle  in a stable manner.

 	In regard to claims 2 and 3, Sung Ho discloses wherein the airbag control device comprises a power circuit configured to receive power from at least one of the IGN power source, the BAT power source, or the second battery (see page 15 last para. -page 16 1st para. wherein the ACU receives the IGN power through the power control module 10 to supply power,  the airbag control unit receives power through the power control module 10 and supplies power to the airbag control unit); and
 	Sung Ho does not explicitly disclose a controller configured to receive power from the second battery based on a voltage of the IGN power source and a voltage of the BAT power source. Sung Ho also fails to disclose wherein the controller is further configured to receive power from the second battery when both the voltage of the IGN power source and the voltage of the BAT power source are less than a predetermined reference voltage.
 	Sakai, in the same field of endeavor, discloses a controller configured to receive power from the second battery based on a voltage of the IGN power source and a voltage of the BAT power source (see at least [0004], [0010], [0023]); wherein the controller is further configured to receive power from the second battery when both the voltage of the IGN power source and the voltage of the BAT power source are less than a predetermined reference voltage (see at least [0004], [0010]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the auxiliary battery of Sakai to the power distribution system of Sung Ho for the purpose of supplying power to the vehicle so that when a supply voltage of a main battery becomes lower than a predetermined threshold value, a power source is switched from a main battery to an auxiliary battery to  thereby operate the vehicle  in a stable manner.
  	In regard to claims 11, 12 15 and 16, Sung Ho discloses a method of controlling a vehicle and airbag control device in a vehicle including a first battery (power source and Figs. 1 and 2), a power distribution device configured to provide an IGN power source and a BAT power source from the first battery (see page 15 1st para., 5th  para.,  and 6th para wherein power control module 10 provides IGN power source and Bat power source from the power source of the airbag control unit), 
 	receiving power from at least one of the IGN power source of the power distribution device, the BAT power source of the power distribution device, or the second battery (see page 15 last para. -page 16 1st para. wherein the ACU receives the IGN power through the power control module 10 to supply power,  the airbag control unit receives power through the power control module 10 and supplies power to the airbag control unit); and
	Sung Ho does not explicitly disclose  a second battery and receiving power from the second battery based on a voltage of the IGN power source and a voltage of the BAT power source; Sung Ho also fails to disclose wherein the controller is further configured to receive power from the second battery when both the voltage of the IGN power source and the voltage of the BAT power source are less than a predetermined reference voltage.
  	Sakai, in the same field of endeavor, discloses receiving power from the second battery based on a voltage of the IGN power source and a voltage of the BAT power source (see at least [0004], [0010], [0023]); Sung Ho also fails to disclose wherein the controller is further configured to receive power from the second battery when both the voltage of the IGN power source and the voltage of the BAT power source are less than a predetermined reference voltage (see at least [0004], [0010])..
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the auxiliary battery of Sakai to the power distribution system of Sung Ho for the purpose of supplying power to the vehicle so that when a supply voltage of a main battery becomes lower than a predetermined threshold value, a power source is switched from a main battery to an auxiliary battery to  thereby operate the vehicle  in a stable manner.
 	In regard to claims 4 and 17, the combination of Sung Ho and Sakai discloses wherein the airbag control device further comprises a first switch arranged between the second battery and the power circuit, and the controller is further configured to turn on the first switch to receive power from the second battery (see Sakai [0010]). 
5.	Claim(s) 5-7, 13, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mon Sung Ho (KR 20180004481 A) in view of Sakai (US 2008/0122614) as applied to claim 1 and further in view of Rothleitner et al. (US Patent No. 6,731,023).
 	In regard to claims 5-7, 13, 14, and 18-20, the combination of Sung Ho and Sakai  does not specifically disclose wherein the airbag control device further comprises an emergency capacitor connected to the controller, and the controller is further configured to receive power from the emergency capacitor based on a voltage of the second battery; wherein the controller is further configured to receive power from the emergency capacitor when the voltage of the second battery is less than the predetermined reference voltage; wherein the airbag control device further comprises a second switch arranged between the emergency capacitor and the controller, and the controller is further configured to turn on the second switch to receive power from the emergency capacitor.
 	Rothleitner et al. discloses wherein the airbag control device further comprises an emergency capacitor connected to the controller (see Fig. 2, at least abstract and col. 5 lines 19-44), and the controller is further configured to receive power from the emergency capacitor based on a voltage of the second battery (see Fig. 2, at least abstract and col. 4 lines 23-41); wherein the controller is further configured to receive power from the emergency capacitor when the voltage of the second battery is less than the predetermined reference voltage (see Fig. 2, at least abstract col. 4 lines 23-41); wherein the airbag control device further comprises a second switch arranged between the emergency capacitor and the controller, and the controller is further configured to turn on the second switch to receive power from the emergency capacitor (see Fig. 2, and col. 4 lines 23-41).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sung Ho and Sakai with the disclosure of Rothleitner et al. for the purpose of providing power to the airbag to protect the occupant from forcefully hitting parts of the automotive vehicle as a result of an automobile accident to thereby operate the vehicle system  in a stable manner.

6.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mon Sung Ho (KR 20180004481 A) in view of Sakai (US 2008/0122614) as applied to claim 1 and further in view of Jensen (US 2016/0272042).
 	In regard to claim 8, the combination of Sung Ho and Sakai meets the limitations of claim 1 but does not particularly disclose wherein the first battery and the power distribution device are located in an engine room of the vehicle, and the second battery is located in a cabin of the vehicle.
 	Jensen, in the field of automotive, discloses the first battery and the power distribution device are located in an engine room of the vehicle, and the second battery is located in a cabin of the vehicle (battery 10 located in the engine room and battery 14 located in the cabin under the seat see Fig. 3 reproduced  herewith and [0016]).

    PNG
    media_image1.png
    434
    415
    media_image1.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the batteries at the location suggested by Jensen  with the combination of Sung Ho and Sakai for the purpose of maximizing space in the engine room to thereby allowing easy access to the first battery when performing vehicle maintenance.

7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mon Sung Ho (KR 20180004481 A) in view of Sakai (US 2008/0122614) as applied to claim 1 and further in view of Lee Hyung Ho (KR 101800727B1)).
 	In regard to claim 9, the combination of Sung Ho and Sakai meets the limitations of claim 1 but does not particularly disclose wherein the vehicle further comprises a driving image recording device, and the second battery is configured to supply power to the driving image recording device.
 	Lee Hyung Ho, in the same field of endeavor, discloses wherein the vehicle further comprises a driving image recording device (camera 120), and the second battery is configured to supply power to the driving image recording device (see page 16 2nd para. which describes that “An auxiliary battery (not shown) is installed inside the main body 110 to supply power to the camera 120.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Sung Ho and Sakai by adding the camera recording device of Lee Hyung Ho wherein the camera is  connected to the auxiliary battery for the purpose of photographing the front of the vehicle while not depleting the primary battery to thereby provide convenient-driving to the driver.  

8.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mon Sung Ho (KR 20180004481 A) in view of Sakai (US 2008/0122614) as applied to claim 1 and further in view of Oh et al. (US Patent No. 9,174,547).
 	In regard to claim 10, the combination of Sung Ho and Sakai meets the limitations of claim 1 but does not particularly disclose wherein the second battery is configured to be charged by the IGN power source.
Oh et al. discloses charging of an auxiliary using IGN power source
 (col. 4 lines 59-62 describes that. If the voltage of the auxiliary battery 150 is lower than the predetermined voltage, the converter controller 144 is driven, and the electric vehicle enters the auxiliary battery charging mode for charging the auxiliary battery 150. (see also col. 6 lines 37-46 for similar reasonings and see also Figs, 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Sung Ho by utilizing the auxiliary battery charging technique of Oh et al. for the purpose of prevented the auxiliary battery from being discharged to thereby operate the electric vehicle system in a stable manner.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP H0796815A discloses an electric control device for an air bag system capable of operating an air bag for a vehicle and diagnosing a failure of an operation control section of the air bag. The present invention relates to an electric control device for an airbag device having an auxiliary power source used when power supply is cut off. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661